DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 16/759,737 filed on 4/28/2020.
Currently, claims 1-4 are pending and examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/4/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, lines 3, 5, 7, 9 and 11-13; a phrase “which” is confusing and indefinite because it is not clear that if “which” referring to which structure? Clarification is required. Claims 2-4 depending 
Re claim 1, lines 3 and 14; a phrase "and/or" renders the claim(s) indefinite because it is unclear whether the Applicant intended to claim either a combination “and” or an alternation “or” but not both? Clarification is required. For examination purposes, the claims are being treated as an alternation “or”; thus the following limitations after the phrase “or” is an option and not necessary required. Claims 2-4 depending upon the rejected claim 1 are also rejected. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2010/0242363 to Hirota et al. (‘Hirota’).
Re claim 1: Hirota discloses an opening and closing body drive device (Fig. 1), comprising: an opening and closing body 3; a latch mechanism 12 which causes a striker to engage with and/or disengage from a latch 13 and to set the opening and closing body 3 in a closed state or an open state; an opening and closing body drive section 7 which causes the opening and closing body 3 to move between a fully-open position (Fig. 2) and a fully-closed position (Fig. 1); a control section 40 which controls driving of the opening and closing body drive section 3 (see par. [0045]); and a movement sensor 73 which outputs movement information on the opening and closing body 3, wherein the control section 40 includes a middle reference count value  (see Fig. 10) which is a previously set count value when the latch mechanism 12 is set in a predetermined state, and a pushing count value which causes See § MPEP 2103 (C).
Re claim 2: wherein the opening and closing body drive section 7 comprises: a shaft member 8 including a spiral groove (wherein 8 points to in Fig. 2) on an outer periphery of the shaft member 8; a motor 71 which rotates the shaft member 8 axially in a length direction; a nut member (near wherein 7a points to) which is screwed with the shaft member 8 and is capable of moving forward and backward along the length direction by rotation of the shaft member 8; and a rotation regulation member 9 which regulates rotation of the nut member in a direction around the shaft 8.
Re claim 3: wherein the predetermined state of the opening and closing body 3 with the latch mechanism 12 is a half-latched state in the latch mechanism 12 (Fig. 10).
Re claim 4: wherein the control section 40 controls a driving speed of the opening and closing body based on the current count value which has been corrected (Fig. 10, see a flow chart).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale